DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tariq et al (“Activity of homogeneous and heterogeneous catalysts, spectroscopic and chromatographic characterization of biodiesel: A review”).
Regarding claims 1, 6, Tariq et al discloses a method for the quantitative determination of contaminants in the form of fatty acid esters (biodiesel) in jet fuels, wherein the analyte is the fatty acid ester fatty acid methyl ester (FAME) and/or the fatty acid ester fatty acid ethyl ester (FAEE) (See Abstract), wherein the analyte undergoes a chemical reaction (page 6311, Section 4.2.1.3) which is selective for it and which influences the intensity for the carbonyl band (C=O band from 1748 to 1739 cm-1) (page 6313, first paragraph Section: 4.2.2.2) of the respective ester group with the formation of a modified analyte and the variation in the concentration of analyte in the sample (biodiesel affected by 
Regarding claim 2, Tariq et al discloses characterized in that the measurement of the variation in the concentration of analyte is carried out using IR spectroscopy (See Abstract). 
Regarding claim 3, Tariq et al discloses the measurement of the variation in the concentration of analyte is carried out using FTIR spectroscopy (FT-IR) (page 6312, Section 4.2.2.2).
Regarding claim 5, Tariq et al discloses characterized in that FAME/FAEE is transformed into the corresponding amide by adding an amine (i.e. alkali, acid, or enzyme) (page 6306, Section 2.3.3), wherein the variation in the concentration of FAME/FAEE in the sample is measured-with the aid of the reduction in the intensity of the carbonyl band for the ester and/or the increase in the intensity of the amide band for the amide which is formed.
Regarding claim 7, Tariq et al discloses characterized in that the reaction is enzymatically catalysed (page 6306, Section 2.3.3).
Regarding claim 8, Tariq et al discloses characterized in that the measurement of the variation in the concentration of analyte is carried out by means of IR spectroscopy with the aid of the reduction in the carbonyl band at 1749 cm-1 or 1742 cm-1 (page 6313, first paragraph Section: 4.2.2.2).
Regarding claim 9, Tariq et al discloses characterized in that the measurement of the variation in the concentration of analyte is carried out by means of IR spectroscopy with the aid of the reduction in the carbonyl band at 1749 cm-1 by symmetrical evaluation about 1742 cm-1 or with the aid of the reduction in the carbonyl band at 1742 cm-1 by symmetrical evaluation about 1749 cm-1 (page 6313, first paragraph Section: 4.2.2.2).

Regarding claim 11, Tariq et al discloses characterized in that the method is used for identification of the contaminate or for the exclusion of the contaminant (page 6305, Section: 2.1-2.2.1). 
Regarding claim 12, Tariq et al discloses characterized in that the reaction is enzymatically catalysed (page 6306, Section 2.3.3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tariq et al (“Activity of homogeneous and heterogeneous catalysts, spectroscopic and chromatographic characterization of biodiesel: A review”) in view of Alcaraz et al (“EC-QCL mid-IR transmission spectroscopy for monitoring dynamic changes of protein secondary structure in aqueous solution on the example of β-aggregation in alcohol-denaturated α-chymotrypsin”).
Regarding claim 4, Tariq et al disclose all of the limitations of claim 2, as described above, however Tariq et al is silent with regards to a laser as claimed.  Alcaraz et al discloses an EC-QCL-based -aggregation across a concentration range of 5-60 mg mL (See Abstract); a quantum cascade laser (QCL) to resolve restrictions due to lower-power light sources in mid-IR spectroscopy (Introduction, paragraph 3).  Thus, it would have been obvious to modify Tariq et al to use QCL as taught supra by Alcaraz et al, so as to enable light sources with emission powers that are several orders of magnitude higher than thermal IR sources and even offer brilliance values higher than reached by synchrotrons (Introduction, paragraph 3).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zard et al (US 2017/0241974 A1) discloses a method of determining whether liquid hydrocarbon fuel in reservoir comprises no more than specified maximum permissible amount of fatty acid methyl ester (FAME) for fuel to be accepted as being suitable for use in specified engine involves successively performing step (a) of extracting test sample of fuel from reservoir, and step (b) of contacting test sample with water and compound under reaction conditions that FAME, if present in test sample, undergoes de-esterification reaction to produce fatty acid and methanol in equimolar amounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884